Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 and 04/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a bent shape maintaining member, and a metallic member, in claim 1; 
a bent shape maintaining member in claim 6, and 12; 
a water-tight member in claims 1 and 7; and 
a biasing member in claims 1, 6 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “the tube” in lines 2 and 19 respectively.  From the claim language, it is unclear what “the tube” refers to – “a flexible tube” recited in the preamble or “a tube” recited in the body (line 2) of the claim. Appropriate correction is required.
Claim 2 recites “functions also as a water-tight member” in lines 20. The use of “also” is not clear regarding how the term limits the claim. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. See portions of MPEP 2173.05(a). 
Appropriate correction is required.

Claim 9 recites “wherein the second rigid portion is defined by an operation portion of the endoscope”. It is unclear how a rigid portion is defined by an operation portion. Appropriate correction is required.
Claims 2-5 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102 as being anticipated by Banju (US 20090143647).
Regarding claims 1, 6, Banju disclose a flexible tube (FIG. 1) for an endoscope (endoscope 2; FIG. 1), comprising: 
a tube (FIG. 1; tube portion 3a) formed into an elongated thin pipe shape; 
a first rigid portion (portion comprising distal end portion 21) attached to one end side of the tube; 
a second rigid portion (portion attached to coil pipe receiver 6 comprising compression spring 8; FIG. 6) attached to a second end portion (proximal end portion of coil pipe 4) opposite to the one end side of the tube; 

a biasing member (compression coil spring 8; FIG. 6) that is disposed at the second rigid portion biases the opposed end portion of the bent shape maintaining member along the longitudinal axis of the bent shape maintaining member toward the one end side of the bent shape maintaining member (Compression coil spring 8 applies a biasing force F on the pipe 4 which helps to maintain the overall length of the coil pipe 4 and compression spring 8; FIG. 6; Para [0056]).
Regarding claims 2, 7, Banju disclose wherein the tube is defined by an over-tube (tube portion 3a is made from silicon. Thus can be made water tight) that configures an exterior part that functions also as a water-tight member for maintaining the inside thereof in a water-tight state (Water fed channels being provided, requires the tube function as water tight from outside the tube area. Para [0016]).
Regarding claims 3, 8, 9, Banju disclose wherein the first rigid portion is a rigid pipe of an insertion portion of the endoscope (FIG. 1; distal end portion 21), and the second rigid portion 
Regarding claims 4, 10, Banju disclose wherein the bent shape maintaining member includes: 
a first spiral pipe (bending operation wire 5ud) formed by winding in a spiral shape (wire 5ud is spiral shape; FIG. 5); and 
a second spiral pipe (coil pipe 4; FIG. 6) disposed therein to make contact with the first spiral pipe (FIGS. 5, 6) at an outer periphery of the first spiral pipe and is formed by winding in a spiral shape (As can be seen from FIGS. 5, 6).
Regarding claims 5, 11, Banju discloses wherein the first rigid portion has a first hole (holes are provide in the distal end portion 21 for channels to pass through; FIG. 1; Para [0016], [0072], [0074]), and the second rigid portion has a second hole (coil pipe receiver 6 has a hole. FIG. 6).
Regarding claim 12, Banju discloses endoscope (endoscope 2; FIG. 1) comprising: 
a flexible tube (FIG. 1; tube portion 3a; Para [0044]) being defined by a tube having respective opposed first and second ends and being formed into an elongated thin pipe shape (FIG. 1); 
a first rigid portion (distal end portion 21) being attached to the first end of the tube; 
a second rigid portion (portion attached to coil pipe receiver 6 comprising compression spring 8; FIG. 6) being attached to the second end of the tube; 
a bent shape maintaining member (Coil pipe 4 in combination with compression coil spring 8; Coil pipe 4 connected to cylinder 7 by coil pipe receiver 6. FIG. 5) having respective opposed third and fourth ends (Coil pipe 4 has distal and proximal ends) and being disposed in 
a biasing member (compression coil spring 8; FIG. 6) being disposed at the second rigid portion that biases the fourth end along the longitudinal axis of the bent shape maintaining member toward the third end so that the overall length of the bent shape maintaining member is gradually shortened (Compression coil spring 8 applies a biasing force F on the coil pipe 4; Para [0056]; As a result, the length of the coil pipe 4 decreases. ) and the overall length of biasing member is elongated (compression coil spring 8 extends as the spring 8 compresses the coil pipe 4), so that the total length of the bent shape maintaining member and the biasing member remains constant (Thus, overall length of the  Coil pipe 4 and compression coil spring 8, in combination, remains unchanged. FIG. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        02/15/2021